Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00735-CV

                                      Brian C. SIMCOE,
                                           Appellant

                                         v.
                                Thomas Christopher and
                      Thomas CHRISTOPHER and Catrina Christopher,
                                     Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-15519
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED to the extent the trial court found appellees were entitled to recover $18,411.14 in
damages and $5,000.00 in attorney’s fees, but REVERSED to the extent the trial court awarded
recovery of $18,411.14 in damages and $5,000.00 in attorney’s fees solely against appellant, Brian
Simcoe. We REMAND the cause to the trial court (1) for a reconsideration of its allocation of the
$5,000.00 in attorney’s fees as between appellant and Adria Simcoe, and (2) to reform the
judgment (a) to make appellant and Adria Simcoe jointly and severally liable for the $18,411.14
in damages arising from the breach of contract and (b) as necessary following its reconsideration
of how the $5,000.00 in attorney’s fees should be allocated between appellant and Adria Simcoe.

       It is ORDERED that costs of appeal are assessed against the party that incurred them. See
TEX. R. APP. P. 43.4.

       SIGNED July 29, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice